Citation Nr: 0700680	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as the result of ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
July 1953.
He died in March 2001 at age 72.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for the cause of the veteran's death.  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The preponderance of the evidence of record is against a 
finding that the veteran's death from pancreatic cancer was 
caused by in-service exposure to ionizing radiation.  


 



CONCLUSION OF LAW

The veteran's death causing pancreatic cancer was not 
incurred or aggravated in active military service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The appellant was provided formal VCAA notice with respect to 
her claim for the cause of the veteran's death in October 
2002.  This notice informed her of the evidence necessary to 
substantiate her claim, the evidence she was responsible to 
submit, the evidence VA would collect on her behalf, and 
advised she submit any relevant evidence in her possession.  
Multiple requests for the veteran's service medical records 
were made, and it was indicated that they might have been 
lost in a fire at the National Personnel Records Center 
(NPRC).  The appellant was so notified by the RO which then 
requested her to submit any medical records she might have in 
her possession.  The RO also made specific requests to NPRC 
for any records documenting that the veteran was involved in 
radiation-risk activity, and also to produce all of the 
veteran's service personnel records.  No records documenting 
radiation-risk activity were collected, but extensive service 
personnel records were collected for review.  Additionally, 
there are on file several service physical examination 
reports, but complete service medical records are apparently 
unavailable.  The evidence on file also indicates that some 
additional records were located by NPRC and reportedly 
forwarded to the RO, but the RO, after repeated attempts, was 
unable to ever locate such additional records.  All records 
of the veteran's treatment with VA, including terminal 
treatment records were collected for review, and certain 
private medical records were collected for review.  There is 
also an indication that certain private medical records were 
not able to be collected. The Board finds that VA has 
complied, to the extent possible, with the duties to assist 
and notify in accordance with VCAA at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board does not find that the missing service medical 
records present a significant problem in properly deciding 
the case presented for appeal.  The death certificate clearly 
reveals that the veteran's immediate cause of death was 
pancreatic metastatic cancer, and indicates that the 
approximate interval between onset and death was seven 
months.  The evidence on file does not indicate, nor does the 
appellant allege, that the veteran actually sustained 
pancreatic cancer during service.  Rather, it is argued that 
the onset of pancreatic cancer, some 47 years after the 
veteran was separated from service, was attributable to his 
exposure to ionizing radiation during service.  There is no 
evidence or argument that the veteran's purported exposure to 
ionizing radiation would somehow be documented in his service 
medical records.  On the contrary, the question of whether 
the veteran participated in radiation-risk activities during 
his post-World War II overseas service in Japan would mostly 
likely be best documented in service personnel records, and 
extensive personnel records were forwarded by NPRC, and have 
been considered by VA in the adjudication of this claim.  
Similarly, it is not likely that private treatment records 
created decades after the veteran was separated from service 
(that are not on file) would assist in substantiating the 
appellant's claim that the veteran's death from pancreatic 
cancer in 2001 was attributable to radiation-risk activities 
engaged in by the veteran during his post-World War II 
overseas service in Japan.

During the pendency of this appeal, the appellant was 
provided the laws and regulations implementing VCAA and those 
governing awards of service connection for the cause of 
death, and governing adjudication of claims for disability or 
death attributable to service-related exposure to ionizing 
radiation.  The appellant submitted multiple statements of 
written argument and testified before the undersigned at a 
hearing at the RO at a hearing in September 2006.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
line of active military duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for certain specified diseases, including malignant tumors, 
shown to be manifested to a compensable degree within one 
year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for a radiogenic disease may be 
established in several ways.  Service connection may be 
granted if a veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more within the first post-service 
year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).

If a veteran participated in service in a radiation-risk 
activity (as defined by statute and regulation) and, after 
service, developed one of certain enumerated cancers, it will 
be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

If a veteran was exposed in service to ionizing radiation 
and, after service, developed any cancer within a period 
specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of exposure, whether there is 
a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Inasmuch as the statutory and regulatory provisions regarding 
service connection for radiogenic diseases do not operate to 
exclude the traditional (direct incurrence) approach, service 
connection may be established based on medical evidence of a 
current disease which has been competently etiologically 
related to inservice events.  38 C.F.R. § 1113(b); 38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 Fed. 1039, 1043-5 (Fed. Cir. 
1994).

The term radiation-exposed veteran means a veteran who while 
serving on active duty participated in a radiation-risk 
activity.  The term radiation-risk activity means the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  The term "occupation of Hiroshima or 
Nagasaki, Japan, by United States forces" means official 
military duties within ten miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions, such as occupation 
of territory, control of population, stabilization of the 
Government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure, or deactivation and 
conversion of war plants or materials.  38 C.F.R. 
§ 3.309(d)(3).

Diseases specific to radiation-exposed veterans, as above 
defined, includes cancer of the pancreas.  
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(d)(viii).

Under 38 C.F.R. § 3.311, claims for disability or death 
alleged as attributable to inservice exposure to ionizing 
radiation, does not give rise to a presumption of service 
connection, but rather establishes a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F. 3d 1239, 1244 (Fed. 
Cir. 1997).  Under this regulation, radiation dose estimates 
will be obtained in all claims based on participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  In all other claims involving radiation 
exposure, a request will be made for any available records 
concerning the veteran's exposure to radiation.  38 C.F.R. 
§ 3.311(a)(2).  Under this regulation, pancreatic cancer is 
also considered a radiogenic disease.  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Analysis:  In written statements and sworn testimony before 
the undersigned, the appellant has argued that the veteran's 
death from pancreatic cancer must be causally related to his 
exposure to ionizing radiation as a result of his post-World 
War II occupation service in Japan.  She has reported that 
although the veteran was not stationed in Hiroshima or 
Nagasaki, he told her during his lifetime that he had visited 
Nagasaki while on leave.  She has also argued, and submitted 
medical evidence corroborating the fact that the veteran 
initially manifested lung cancer in the early 1970's, which 
was successfully treated.  He later manifested prostate 
cancer, which was treated by hospital-monitored radiation 
treatments in April and May 1995.  In addition, he is shown 
to have had both basal cell and squamous cell carcinomas of 
the skin.  She has argued that cancer was not a common factor 
within the veteran's family.  

The State of Texas Certificate of Death reports that the 
veteran died in March 2001, at age 72, and that the immediate 
cause of death was metastatic pancreatic cancer.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause of death is listed as lung 
cancer.  No autopsy was performed.  The death certificate 
lists the approximate interval between pancreatic cancer and 
death as seven months.

Not all of the veteran's service medical records are on file, 
as noted above.  However, there is on file a reenlistment 
physical examination from May 1949 which includes no findings 
of pancreatic cancer.  There is also on file a formal report 
of physical examination from July 1950, which again includes 
no finding of pancreatic cancer.  These records also include 
no reference to any signs or symptoms which could conceivably 
be consistent with pancreatic cancer.  

There are also on file rather extensive service personnel 
records.  These records clearly indicate that the veteran 
initially arrived by ship in Northern Japan on December 27, 
1946.  These records also provide a detailed listing of the 
veteran's units of assignment while in Japan, which were all 
in and around the principle city of Tokyo.  Most units 
appeared to have actually been in Tachikawa, which is some 40 
miles west of Tokyo, and also possibly in Yokohama, a 
somewhat farther distance south of Tokyo.  These records list 
the veteran's principle duties as dispatcher, clerk (non-
typist), and auto engineer-mechanic.  Although the veteran's 
actual units of assignment are shown to have periodically 
changed, the overseas address for each of these assignments 
is consistently listed as APO 704, indicating that the 
veteran remained in the same region throughout his overseas 
service in Japan.  None of these records indicates that the 
veteran was assigned on a permanent basis in or around 
Hiroshima or Nagasaki, and none of these records indicates 
any temporary duty (TDY) in or around either of those cities.

In December 2003 a nephew of the veteran (W), wrote that to 
his knowledge the veteran was stationed in both Yokohama and 
Tachikawa during his overseas service in Japan.  

Based upon a thorough and careful review of all of the 
evidence on file, the Board finds that a clear preponderance 
of the evidence on file is against the appellant's claim for 
service connection for the cause of the veteran's death, 
attributable to exposure to ionizing radiation.  First, it is 
certainly clear that the veteran did not manifest his death 
causing pancreatic cancer at any time during or in the first 
year following his separation from active military service.  
While the available service medical records are limited, the 
records certainly do not give any indication that the veteran 
had cancer at any time during service.  Indeed, the veteran's 
2001 death certificate documents only a seven month interval 
between onset of pancreatic cancer and death.  

Next, although pancreatic cancer may be presumed to be 
related to service under 38 C.F.R. § 3.309, the presumption 
only extends from August 1945 through July 1946, and the 
veteran did not initially arrive in Japan until nearly six 
months later in late December 1946.  

Even under these presumptive provisions, however, the 
presumption is limited to radiation-exposed veterans, and 
there is simply no evidence on file which in any way 
objectively demonstrates that the veteran was in fact exposed 
to radiation, or participated in radiation risk activity at 
any time during his service overseas.  The service personnel 
records make it clear that the veteran's entire term of 
service was in Tachikawa and perhaps Yokohama, which are in 
close proximity to Tokyo.  The straight line distances from 
Tokyo to Nagasaki approximate 590 miles, and from Tokyo to 
Hiroshima approximate 405 miles.  These are straight line 
distances and travel time by road from Tokyo to either of 
these locations in southern Japan in 1946-7 would have 
entailed a road trip of many days duration.  

Under the governing regulation, a radiation-exposed veteran 
need be shown to have participated in a radiation-risk 
activity which included the occupation of Hiroshima or 
Nagasaki, Japan, from August 1945 to July 1946.  The veteran 
did not ever serve in occupation of Hiroshima or Nagasaki and 
did not arrive in Japan until approximately six months after 
the expiration of the prescribed presumptive period.  

Additionally, the regulation provides that occupation of 
Hiroshima or Nagasaki would include official military duties 
within ten miles of the city limits of either Hiroshima or 
Nagasaki in the performance of military occupational 
functions, such as control of population, stabilization of 
Government, rehabilitation of infrastructure, or deactivation 
of war plants or materials.  The very detailed service 
personnel records on file show that the veteran did not serve 
at any time within ten miles of the city limits of either 
Hiroshima or Nagasaki, nor are his duties as dispatcher or 
vehicle mechanic in or around Tokyo in any way shown to have 
involved any form of radiation-risk activity as described in 
the regulation.  

Although the appellant has indicated that the veteran told 
her he may have visited Nagasaki while on leave, no objective 
evidence shows or suggests that the veteran visited Hiroshima 
or Nagasaki at any time, and it is certainly clear that a 
trip of this length by road would have taken a period of many 
days traveling in each direction.  There is simply no basis 
in the evidence on file to refer this case for a dose 
estimate as contemplated at 38 C.F.R. § 3.311(a).  The 
evidence on file clearly demonstrates that the veteran served 
in and around Tokyo, Japan, from December 1946 through his 
transfer back to the US in 1950, that his duties in and 
around Tokyo included vehicle dispatcher and mechanic, that 
he did not serve in any capacity which might fairly be 
contemplated as a radiation-risk activity, and that all of 
his assignments in this area were over 400 miles from 
Hiroshima and in the neighborhood of 590 miles from Nagasaki 
on a straight line.

While the appellant has argued that the veteran's series of 
cancers including lung, prostate, skin, and finally 
pancreatic cancer causing his death in 2001 were out of the 
ordinary for his family and are not explainable by any other 
reason but for radiation exposure, the appellant is not shown 
to have the requisite medical expertise to provide any form 
of a competent clinical opinion about the nature, causation 
and etiological origin of the veteran's various cancers 
during his lifetime, including his death causing pancreatic 
cancer.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

All of the veteran's service in Japan was after the lawful 
period of presumed relation to ionizing radiation had 
expired, and this would even include veteran's who had 
actually been documented as serving directly in or near 
Hiroshima or Nagasaki.  The veteran in this case is not shown 
to have been a "radiation-exposed veteran," nor is he shown 
to have participated in any form of "radiation-risk 
activity."  The veteran was not service connected for any 
disease or injury incurred or aggravated during active 
military service during his lifetime.  His death from 
pancreatic cancer, at age 72, in March 2001, with an 
approximate interval between onset and death of seven months, 
is shown to be entirely unrelated to any incident, injury, 
disease or exposure of active military service.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include by reason of exposure to ionizing 
radiation, is denied.  



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


